Catron, Ch. J.
delivered the opinion of the court.
1. The order for a special term of the circuit court of Smith county was made by virtue of the act of 1827, ch.' 79," sec. 4, 5 and 6. It is insisted the order only extended to the trial of civil causes at law; that the hearing of the cause in chancery was extra-judicial, and the decree is void. If the premises assumed be true, the consequence follows, and the decree is void. But we think the court had power to appoint a special term to do any or every description of business on the docket; that the legislature gave the power unrestricted in this respect, so that courts might designate the business to be done at the special term, having reference to the business on the docket of the court.
2. The words of the order, for the trial of causes upon the civil docket,” excluded criminal causes and included all civil business at law and in equity: the decree then made is conclusive of the rights of the parties; and this being the only question relied on in argument, the decree made by the Chancellor now under review must be affirmed with costs.
Decree affirmed.